Per Curiam. This was a suit by appellee against appellant, to recover the value of legal services rendered to the appellant. Judgment was given for appellee, from which this appeal is taken. It appeared on the trial from the evidence of W. J. Ennison, that when the services were rendered, he ivas in partnership with Thorne in the law business. The point is made that Ennison should have been a co-plaintiff. The contract for the services was made between appellant and appellee only, and the latter alone performed the entire services outside of the State of Illinois, both appellant and appellee having their places of business in Chicago. The evidence does not show what were the terms of the partnership nor where the law business of the firm was conducted. There is nothing in the record inconsistent with the hypothesis that Thorne alone was to receive the compensation for such services as those involved in this case, and we are the more inclined to that presumption, because this point is now made by appellant for the first time. The record does not present a case for reversal on the ground that the verdict is contrary to the evidence. Judgment affirmed.